Name: 94/754/EC: Council Decision of 14 November 1994 appointing two members and one alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  parliament;  Europe;  executive power and public service;  EU institutions and European civil service
 Date Published: 1994-11-22

 Avis juridique important|31994D075494/754/EC: Council Decision of 14 November 1994 appointing two members and one alternate member of the Committee of the Regions Official Journal L 299 , 22/11/1994 P. 0031 - 0031 Finnish special edition: Chapter 1 Volume 3 P. 0206 Swedish special edition: Chapter 1 Volume 3 P. 0206 COUNCIL DECISION of 14 November 1994 appointing two members and one alternate member of the Committee of the Regions (94/754/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof, Having regard to the Council Decision of 26 January 1994 appointing members and alternate members of the Commitee of the Regions for the period 26 January 1994 to 25 January 1998 (1), Whereas two members' seats have become vacant on the Committee of the Regions following the resignations of Mr S. Patijn and Mr J.M. Linthorst, which were notified to the Council on 4 and 25 October 1994; Whereas an alternate member's seat has become vacant on the Committee following the resignation of Mr J. Terlouw, which was notified to the Council on 27 October 1994; Having regard to the proposal from the Netherlands Government, HAS DECIDED AS FOLLOWS: Sole Article Mr J. Terlouw is hereby appointed a member of the Comittee of the Regions in place of Mr S. Patijn for the remainder of the latter's term of office, which runs until 25 January 1998. Mr A. Peper is hereby appointed a member of the Committee of the Regions in place of Mr J.M. Linthorst for the remainder of the latter's term of office, which runs until 25 January 1998. Mr G. Brouwer is hereby appointed an alternate member of the Committee of the Regions in place of Mr J. Terlouw for the remainder of the latter's term of office, which runs until 25 January 1998. Done at Brussels, 14 November 1994. For the Council The President J. BORCHERT (1) OJ No L 31, 4. 2. 1994, p. 29.